UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4191


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARIUS TREMAYNE BROOKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:10-cr-00071-WO-1)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Michael Francis Joseph, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darius       Tremayne     Brooks      pled     guilty,    pursuant          to    a

written plea agreement, to possession of a firearm by a felon,

in    violation      of      18    U.S.C.     § 922(g)(1)        (2006).          Brooks     was

sentenced       by      the        district     court       to       ninety-six        months’

imprisonment.           Appellate        counsel     filed       a   brief    pursuant          to

Anders v. California, 386 U.S. 738 (1967), in which he asserts

there are no meritorious issues for appeal but questions the

reasonableness         of     Brooks’     sentence.          Brooks     filed      a   pro      se

supplemental brief, contending that the sentencing enhancements

for    armed    robbery           and   kidnapping      are      erroneous        because       he

believes he will be acquitted of the offenses when he goes to

trial in state court.               Finding no error, we affirm.

               Appellate review of a sentence, “whether inside, just

outside, or significantly outside the Guidelines range,” is for

abuse of discretion.                Gall v. United States, 552 U.S. 38, 41

(2007).         This      review        requires     consideration           of    both      the

procedural and substantive reasonableness of a sentence.                               Id. at

51.    This court must assess whether the district court properly

calculated      the     advisory        Guidelines      range,       considered        the      18

U.S.C.    § 3553(a)           (2006)         factors,       analyzed       any      arguments

presented       by     the        parties,     and   sufficiently          explained         the

selected sentence.                Id. at 49-50; see also United States v.

Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized

                                               2
explanation must accompany every sentence.”); United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                       We may presume a

sentence imposed within the properly calculated Guidelines range

is reasonable.          United States v. Mendoza-Mendoza, 597 F.3d 212,

217 (4th Cir. 2010).

            We have reviewed the record with these standards in

mind.      Our    examination      leads       us   to     conclude   that    Brooks’

sentence is procedurally and substantively sound.                           Therefore,

the district court did not abuse its discretion in imposing the

chosen sentence.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.    We therefore affirm the judgment of the district court.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.          If the client requests that a petition be

filed,    but    counsel    believes     that       such    a   petition     would   be

frivolous,       then    counsel   may     move     this     court    for    leave   to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on the client.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid in the decisional process.

                                                                              AFFIRMED

                                           3